U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54205 HUAYUE ELECTRONICS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 51 Huilingxi Road, Zhouhuizheng, Wujin District Changzhou, Jiangsu Province, P.R. China 213022 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-519-83630688 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: October 15, 2013 Common Voting Stock: 31,327,741 HUAYUE ELECTRONICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED AUGUST 31, 2013 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – August 31, 2013 and May 31, 2013 2 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Month Periods Ended August 31, 2013 and 2012 3 Condensed Consolidated Statements of Cash Flows – for the Three Months Ended August 31, 2013 and 2012 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 Part II Other Information Item 1. Legal Proceedings 19 Items 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 1 Huayue Electronics Inc Condensed Consolidated Balance Sheets (In US Dollars) (Unaudited) August 31, May 31, ASSETS CURRENT ASSETS Cash $ $ Restricted Cash Accounts receivable, net Notes receivable - Other receivables Inventory, net Advances to suppliers Deferred tax assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Investment in Sales-type lease - Deferred tax assets - Total other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Short term bank loans $ $ Notes payable Accounts payable and accrued expenses Taxes payable Advances from customers Due to related parties - Total current liabilities TOTAL LIABILITIES COMMITMENT ANDCONTINGENCIES STOCKHOLDERS' EQUITY Common stock Additional paid in capital Statutory Reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated Financial Statements 2 Huayue Electronics Inc Condensed Consolidated Statements of Income and Comprehensive Income (In US Dollars) (Unaudited) For the three months ended August 31, Net sales $ $ Cost of goods sold Gross profit Selling expenses General and administrative expenses Total expenses Income from operations Non-operating income (expenses): Interest(expense) ) ) Other income - Total non-operating(expenses) ) ) Income before income taxes Income Tax Provision (benefit) Current Deferred ) ) Total Income Tax Provision Net income Other comprehensive item Foreign currency translation gain Comprehensive Income $ $ Basic and diluted earnings per common share $ $ Weighted average number of common shares The accompanying notes are an integral part of these unaudited condensed consolidated Financial Statements 3 Huayue Electronics Inc Condensed Consolidated Statements of Cash Flows (In US Dollars) (Unaudited) For the three months ended August 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Provision for doubtful accounts - Inventory valuation allowance - Deferred tax (benefit) ) ) Decrease (increase) in assets: Accounts receivable ) ) Notes receivable ) Other receivable ) ) Due from related party - ) Advances to suppliers ) ) Inventory Increase (decrease) in current liabilities: Accounts payables and accrued expenses Advances from customers Taxes payable Other payables - ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from (repayments of) bank notes - ) Proceeds from (repayments of) bank loans ) ) Proceeds from related parties loans ) Capital contribution by major shareholder - Net cash provided by (used in) financing activities ) EFFECT OF EXCHANGE RATE CHANGE ON CASH NET (DECREASE) IN CASH ) ) CASH- beginning of period CASH - end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURE Income tax paid $
